Case 5:18-cv-01526-SMH-KLH Document 74 Filed 12/11/19 Page 1 of 5 PageID #: 981




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

 MAGNOLIA ISLAND PLANTATION          §     CIVIL ACTION NO: 5:18-cv-01526
 L.L.C. and BARBARA MARIE CAREY      §
 LOLLAR                              §
                                     §
               Plaintiffs            §
                                     §
 VS                                  §     CHIEF JUDGE S. MAURICE HICKS, JR.
                                     §
 LUCKY FAMILY, L.L.C., W.A. LUCKY, §
 III, and BOSSIER PARISH SHERIFF     §
 JULIAN C. WHITTINGTON               §
                                     §
                                     §     MAGISTRATE JUDGE KAREN HAYES
               Defendants            §     JURY TRIAL DEMAND
 ______________________________________________________________________________

                   AFFIRMATIVE DEFENSES AND ANSWER OF
                       BARBARA MARIE CAREY LOLLAR
                 TO COUNTERCLAIM FILED BY W.A. LUCKY, III
 ______________________________________________________________________________

        NOW INTO COURT, through undersigned counsel, comes Barbara Marie Carey Lollar

 (hereafter “Mrs. Lollar”) who responds to the counterclaim [Rec. Doc. 70] of W.A. Lucky, III

 (hereinafter “Mr. Lucky”), referred to hereinafter as the “Counterclaim,” as follows:



        A.      Affirmative Defenses to Counterclaim by W. A. Lucky, III:

                                                 1.

        Mrs. Lollar asserts that the claims of Mr. Lucky are barred or precluded, in whole or in

 part, by the defenses of waiver, estoppel and unclean hands. Without limitation, Mr. Lucky sought

 to have the promissory note (the “Note”) at issue in Mrs. Lollar’s Amended Complaint seized and

 sold based solely upon a monetary judgment against Mrs. Lollar in the matter of W.A. Lucky, III


                                             Page 1 of 5
Case 5:18-cv-01526-SMH-KLH Document 74 Filed 12/11/19 Page 2 of 5 PageID #: 982




 vs. Barbara Marie Carey Carr, No. 127,573, Section F (“Lucky I Judgment” [Rec. Doc. 1-2]).

 Lucky sought the seizure and sale of the Note so that it may occur during the pendency of the

 devolutive appeal of the Lucky I Judgment. The Lucky I Judgment has now been reversed by the

 Louisiana Second Circuit Court of Appeal on January 16, 2019 (See Rec. Doc. 11-1 for the

 Appellate reversal, and Rec. Doc. 30-1 for denial of Mr, Lucky’s writ to the Louisiana Supreme

 Court.

          Mrs. Lollar’s Amended Complaint [Rec. Doc. 51] in this matter presents allegations that

 the sale of the Promissory Note was invalid and null due to a number of procedural issues and

 other improprieties with the seizure, appraisal and sale and as set forth more fully therein. Among

 these are the fact that Mr. Lucky utilized judicial process to cloud title to the Note’s collateral and

 sow doubt regarding the effectiveness of the Note itself. Prior to seeking seizure of the Note, Mr.

 Lucky filed suit in state court during the pendency of the appeal claiming that the transactions

 which created the Note were null and of no effect. (See petition in “Lucky II” at Rec Doc. 71-2)

 Mr. Lucky also filed two (2) improper Lis Pendens against the immovable property which served

 as the collateral for the Note. (see lis pendens at Rec Docs 51-7 and 51-8). Mr. Lucky thereafter

 improperly influenced a third appraisal of the Note prior to Sheriff’s Sale in order to heavily

 discount the Note’s value based on his own actions in filing the lis pendens and Lucky II. (See

 Rec. Doc. 51-13) Further facts regarding Mr. Lucky’s attempts to devalue the Note are set forth

 more fully in Mrs. Lollar’s Amended Complaint in this matter at Rec. Doc. 51.

          The alleged purchaser of the Promissory Note at the Sheriff’s Sale was none other than

 Lucky Family, L.L.C., in which Mr. Lucky was shown to be a member at the time of the Sheriff’s

 Sale according to the records of the Louisiana Secretary of State, and also being his family L.L.C.

 which Mr. Lucky exerts authority over. (see printout from La. Secretary of State’s website filed

                                               Page 2 of 5
Case 5:18-cv-01526-SMH-KLH Document 74 Filed 12/11/19 Page 3 of 5 PageID #: 983




 in this matter as Rec Doc. 11-2). Mr. Lucky’s actions intended to have the Promissory Note sold

 to his family LLC for a severely discounted value during the pendency of the appeal of the Lucky

 I Judgment.     Thereafter, Mr. Lucky dismissed the claims in Lucky II and cancelled both lis

 pendens filings which he had utilized to devalue the Note for sale.

                                                   2.

          Mrs. Lollar asserts that any claims or damages alleged by Mr. Lucky are the result, whether

 in whole or in part, of Mr. Lucky’s own fault, negligence or failure to mitigate the same. Mrs.

 Lollar also asserts in particular that the consideration purportedly paid by Lucky Family, L.L.C.

 was completely inadequate and the sale is void or voidable as a result. Further, Mrs. Lollar asserts

 that the Sheriff’s Sale of her Note is void or voidable based on the failures of the Sheriff and his

 office to follow the law in conducting the seizure, appraisal process and sale.

                                                   3.

          Mrs. Lollar asserts that the claims alleged in her Amended Complaint were made in good

 faith.

                                                   4.

          Mrs. Lollar shows that the Judgment upon which the seizure and sale of the Note at issue

 was based has been reversed by the Louisiana Second Circuit Court of Appeal on January 16,

 2019, with writ denied by the Louisiana Supreme Court on April 8, 2019, and that the Sheriff’s

 Sale of the Note is void or voidable as a result with Mrs. Lollar being entitled to restitution of her

 Note.

                                                   5.

          Mrs. Lollar asserts the affirmative defense that there is no basis for Mr. Lucky’s claim for

 attorney’s fees under 42 U.S.C. § 1988. A party is not entitled to attorney’s fees under 42 U.S.C.

                                              Page 3 of 5
Case 5:18-cv-01526-SMH-KLH Document 74 Filed 12/11/19 Page 4 of 5 PageID #: 984




 § 1988 simply by virtue of the fact that they are defendants in a suit in which 42 U.S.C. § 1983 is

 asserted.

                                                  6.

        Mrs. Lollar reserves the right to assert additional affirmative or other defenses should

 further defenses be identified during the course of this matter.



        B.      Answer to Counterclaim by W.A. Lucky, III.:

                                                  1.

        Mrs. Lollar admits she has been named as a defendant in the Counterclaim by Mr. Lucky.

                                                  2.

        Mrs. Lollar represents that the Amended and Restated Complaint [Rec. Doc. 51] presents

 the claims pursued by Mrs. Lollar. The remainder of Mr. Lucky, ’s allegations at paragraph 2 of

 his Counterclaim are legal conclusions regarding 42 U.S.C. § 1988 which do not require an answer.

 To the extent an answer is required, Mrs. Lollar denies that 42 U.S.C. § 1988 affords Mr. Lucky

 the relief sought and that Mr. Lucky cannot recover under 42 U.S.C. § 1988 simply by virtue of

 Mrs. Lollar’s action being partially filed under 42 U.S.C. § 1983.

                                                  3.

        The claim in paragraph 3 regarding the desires of counterclaimant Mr. Lucky requires no

 answer. The remaining allegations regarding Mr. Lucky’s entitlement to attorney’s fees is denied.

                                                  4.

        Mrs. Lollar reserves her right to amend and/or supplement the foregoing affirmative

 defenses and answers should additional information become available.



                                              Page 4 of 5
Case 5:18-cv-01526-SMH-KLH Document 74 Filed 12/11/19 Page 5 of 5 PageID #: 985




         WHEREFORE, Barbara Marie Carey Lollar prays that her Affirmative Defenses and

 Answer to W. A. Lucky, III’s Counterclaim be deemed good and sufficient and after due

 proceedings are had, that the demands of W. A. Lucky, III presented in his Counterclaim be denied

 at his cost and that there be judgment rendered in favor of Barbara Marie Carey Lollar on all claims

 asserted. Barbara Marie Carey Lollar also prays for all general and equitable relief to which she

 is entitled.

                                                       Respectfully submitted by,

                                                       ___/s/ J. Davis Powell________________
                                                       Randall S. Davidson, LSBA No. 4715, TA
                                                       J. Davis Powell, LSBA 33631
                                                       Andrew D. Martin, LSBA 34947
                                                       Harold R. Bicknell III, LSBA 36801
                                                       DAVIDSON SUMMERS, APLC
                                                       330 Marshall Street, Suite 1114
                                                       Shreveport, Louisiana 71101
                                                       Ph: (318) 424-4342 | (318) 226-0168
                                                       E:      rsdav@davidsonsummers.com
                                                               dpowell@davidsonsummers.com
                                                               dmartin@davidsonsummers.com
                                                               hbicknell@davidsonsummers.com
                                                       Counsel for Barbara Marie Carey Lollar



                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a copy of the above and foregoing was filed electronically with
 the Clerk of Court using the CM/ECF filing system and notice of the same will be sent by operation
 of the court’s electronic noticing system to all counsel of record.


         Shreveport, Louisiana, this 11th day of December 2019.
                                                               /s/     J. Davis Powell
                                                                       Counsel




                                              Page 5 of 5
